Citation Nr: 0827420	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  03-03 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed hearing loss.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The veteran served on active duty in the Air Force from July 
1956 to February 1959.  He also had service in the Air Force 
Reserve from February 1959 to July 1962 and the Army Reserve 
from February 1965 to January 1966.  He then served in the 
Army National Guard from July 1984 to July 1989.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2003 when it was remanded for 
further development.  

As part of its December 2003 remand, the Board requested 
development with respect to an issue of service connection 
for tinnitus.  Following that development, the RO granted 
service connection for that disability.  

Such action represented a full grant of benefits; and 
therefore, the Board has no further jurisdiction over that 
matter.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  

In September 2006, the Board remanded the issue of service 
connection for hearing loss for further development.  



FINDING OF FACT

The currently demonstrated bilateral hearing loss is shown as 
likely as not to be due to the veteran's exposure to acoustic 
trauma during service, including while performing inactive 
and active duty for training in the Reserve and the National 
Guard and as documented by audiometric testing preformed at 
the time of his service in February 1989 showing findings 
resembling a hearing disability for VA purpose and warranting 
the assignment of a H-2 profile.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing loss disability is due to disease or injury 
that was incurred in service.   38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in September 2001, July 2004, and 
September 2006, the veteran was furnished notice of the type 
of evidence needed in order to substantiate his claim, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, as well as 
the type of evidence VA would assist him in obtaining.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also informed that he should send to VA 
evidence in his possession that pertains to the claim, and 
advised of the basic law and regulations governing the claim, 
the cumulative information and evidence previously provided 
to VA (or obtained by VA on the veteran's behalf), and 
provided the basis for the decisions regarding the claim.  

The veteran was also provided with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claim, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of his claims.  The Board also notes that this matter 
has been remanded for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  



II.  Entitlement to service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the veteran has been diagnosed as having a 
bilateral hearing loss for VA purposes.  Therefore, the Board 
will focus its discussion on evidence that concerns whether 
the veteran's current hearing loss is related to a disease or 
injury in active service.  

In this case, the veteran claims that his hearing loss 
disability is the result of exposure to jet engine noise 
while working as a photographer on active duty.  He also 
reports having had noise exposure as a truck driver/heavy 
equipment operator in the National Guard.  

In order to determine whether the veteran's hearing loss was 
due to his active service, the veteran was afforded two VA 
examinations, dated in May 2004 and March 2006.  

The May 2004 examination noted the veteran's medical history 
in the report including noise exposure on active duty 
photographing jet engines and testing of munitions.  He 
reported being in close proximity to jet engine noise 
approximately three day per week and that the photo 
laboratory where he worked was across the street from the 
flight line.  He also reported noise exposure in the National 
Guard from 1984 to 1989 where he was a heavy equipment 
operator.  

After examination, the veteran was diagnosed with bilateral 
hearing loss for VA purposes.  The examiner noted that the 
veteran had normal hearing in 1965.  In addition, his hearing 
was also noted to be normal in 1985 except for mild hearing 
loss at 6kHz in the right ear.  The examiner indicated that 
the veteran's hearing loss was much poorer on examination (in 
May 2004) and this would suggest that the veteran's hearing 
loss developed mainly after 1985.  The examiner opined that, 
due to a diagnosis of Meniere's Disease, and due to most 
decline in hearing occurring after 1985, it was less likely 
as not that the veteran's hearing loss is related to service 
noise and at least as likely a result of Meniere's Disease.  
A follow up was recommended regarding whether the veteran's 
hearing loss was more likely related to Meniere's Disease or 
the heavy equipment noise in the National Guard.  

An additional VA examination was afforded to the veteran in 
March 2006 with respect to the National Guard noise exposure.  
The examiner noted the veteran's history of noise exposure on 
active duty and in the National Guard.  The veteran also 
reported no recreational noise exposure.  

After examination, the veteran was again diagnosed with 
bilateral hearing loss for VA purposes.  The examiner stated 
that she was unable to provide an opinion regarding a nexus 
to Meniere's Disease.  However, she did state that if the 
veteran's exposure to heavy equipment noise in the National 
Guard was daily, the change in the veteran's hearing was 
likely to have been due to this exposure.  If the veteran's 
National Guard duties were weekends only, the examiner stated 
that the veteran's hearing loss was not likely due to heavy 
equipment noise exposure.  

Here, the Board notes that, in September 2005, the RO had 
requested that the New York State Division of Military and 
Naval Affairs verify all periods of the veteran's National 
Guard service, to include periods of active duty for 
training.  And in September 2006, the Board remanded this 
case in order to obtain information regarding the veteran's 
National Guard service.  

These records were obtained and indicate that the veteran 
performed two weeks of annual training each year from 1984 to 
1987 and 25 days in 1988.  The veteran also attended weekend 
drills.  

Finally, the veteran submitted the statement of his private 
physician dated in October 2007.  This physician stated that 
"it [was] [his] medical opinion that [the veteran's] hearing 
loss and tinnitus [were] linked to his medical [sic] service.  
He was exposed to daily loud noise exposure related to F-86 
jet noise and the associated noise of testing exploding 
rockets from this aircraft caused and aggravated his hearing 
loss.  His later daily exposure to large vehicle noise during 
his time with the Army National Guard also further aggravated 
his hearing loss."  

Based on the foregoing, the Board determines that the medical 
evidence of record to be in relative equipoise in showing 
that the veteran's hearing loss was as likely as not related 
to noise exposure during his service.  Here, the VA examiners 
found that the veteran's hearing loss occurred following his 
active military service and was likely not related to his 
National Guard service.  

However, the other evidence of record supporting the 
veteran's claims is the October 2007 opinion his personal 
physician.  In this regard, the Board notes that the VA 
examiners based their opinion on a review of the veteran's 
medical records.  

As the late onset of the veteran's hearing loss played a key 
role in the VA examiners' opinions, it appears to the Board 
that neither examination fully addressed the veteran's 
assertions of having hearing problems in service.  

A careful review of the veteran's service medical records 
also shows that neither VA examiner fully addressed the 
significance of the findings of the service examination in 
February 1989 when the recorded findings approximated a 
bilateral hearing disability for VA compensation purposes and 
the veteran was assigned an H-2 profile.  

The Board finds that the VA examiners did not meaningfully 
discuss these facts for the purposes the identifying the 
onset of actual hearing disability.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing so is 
given).  As such, without more to support the VA opinions, 
the stated analysis of the VA examiners is found to be 
flawed.  

By extending the benefit of the doubt to the veteran, service 
connection for bilateral hearing loss is warranted.  



ORDER

Service connection for the bilateral hearing loss is granted.  




____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


